     Fill in this information to identify your case:

     United States Bankruptcy Court for the:

     ____________________
     Southern              District
              District of New       of _________________
                                 York  (State)
     Case number (If known): _________________________ Chapter you are filing under:
                                                       
                                                       ✔ Chapter 7
                                                                Chapter 11
                                                                Chapter 12
                                                                                                                                          Check if this is an
                                                                Chapter 13                                                                  amended filing




Official Form 201
V olunt a ry Pe t it ion for N on-I ndividua ls Filing for Ba nk rupt c y                                                                             04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.



1.    Debtor’s name                         Sitehands,   Inc.
                                            ______________________________________________________________________________________________________




2.    All other names debtor used           ______________________________________________________________________________________________________
      in the last 8 years                   ______________________________________________________________________________________________________
                                            ______________________________________________________________________________________________________
      Include any assumed names,
                                            ______________________________________________________________________________________________________
      trade names, and doing business
      as names                              ______________________________________________________________________________________________________




3.    Debtor’s federal Employer             XX-XXXXXXX
                                            ______________________________________
      Identification Number (EIN)



4.    Debtor’s address                      Principal place of business                                  Mailing address, if different from principal place
                                                                                                         of business
                                               9 East 8th Street                                         _______________________________________________
                                            ______________________________________________
                                            Number     Street                                            Number     Street

                                               Box #145
                                            ______________________________________________               _______________________________________________
                                                                                                         P.O. Box

                                               New York                       NY    10003
                                            ______________________________________________               _______________________________________________
                                            City                        State    ZIP Code                City                      State      ZIP Code

                                                                                                         Location of principal assets, if different from
                                                                                                         principal place of business
                                               New York County
                                            ______________________________________________
                                            County                                                       _______________________________________________
                                                                                                         Number     Street

                                                                                                         _______________________________________________

                                                                                                         _______________________________________________
                                                                                                         City                      State      ZIP Code




5.    Debtor’s website (URL)                ____________________________________________________________________________________________________


6.    Type of debtor                        
                                            ✔ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                             Partnership (excluding LLP)
                                             Other. Specify: __________________________________________________________________


Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 1
                Sitehands, Inc.
Debtor          _______________________________________________________                         Case number (if known)_____________________________________
                Name


                                         A. Check one:
7.    Describe debtor’s business
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                         
                                         ✔ None of the above



                                         B. Check all that apply:
                                          Tax-exempt entity (as described in 26 U.S.C. § 501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                            § 80a-3)
                                          Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))
                                         C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                            See http://www.naics.com/search/ .
                                            811212
                                            _________

8.    Under which chapter of the         Check one:
      Bankruptcy Code is the             
                                         ✔ Chapter 7
      debtor filing?
                                          Chapter 9
                                          Chapter 11. Check all that apply:
                                                        The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
                                                              aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                              affiliates) are less than $2,725,625. If this sub-box is selected, attach the most
       A debtor who is a “small business                      recent balance sheet, statement of operations, cash-flow statement, and federal
       debtor” must check the first sub-                      income tax return or if any of these documents do not exist, follow the procedure in
                                                              11 U.S.C. § 1116(1)(B).
       box. A debtor as defined in
       § 1182(1) who elects to proceed                       The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate
       under subchapter V of chapter 11                       noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are
                                                              less than $7,500,000, and it chooses to proceed under Subchapter V of
       (whether or not the debtor is a                        Chapter 11. If this sub-box is selected, attach the most recent balance sheet,
       “small business debtor”) must                          statement of operations, cash-flow statement, and federal income tax return, or if
       check the second sub-box.                              any of these documents do not exist, follow the procedure in 11 U.S.C.
                                                              § 1116(1)(B).

                                                             A plan is being filed with this petition.

                                                             Acceptances of the plan were solicited prepetition from one or more classes of
                                                              creditors, in accordance with 11 U.S.C. § 1126(b).

                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                              Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                              Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing
                                                              for Bankruptcy under Chapter 11 (Official Form 201A) with this form.

                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                              12b-2.
                                          Chapter 12
9.    Were prior bankruptcy cases         No
      filed by or against the debtor
      within the last 8 years?            Yes.    District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY
      If more than 2 cases, attach a
      separate list.                               District _______________________ When _______________ Case number _________________________
                                                                                         MM / DD / YYYY

10.   Are any bankruptcy cases            No
      pending or being filed by a
      business partner or an              Yes.    Debtor _____________________________________________ Relationship _________________________
      affiliate of the debtor?                     District _____________________________________________ When                __________________
      List all cases. If more than 1,                                                                                         MM / DD / YYYY
      attach a separate list.                      Case number, if known ________________________________

     Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 2
              Sitehands, Inc.
Debtor        _______________________________________________________                             Case number (if known)_____________________________________
              Name




11.   Why is the case filed in this         Check all that apply:
      district?
                                             Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             ✔

                                                 immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                                 district.

                                             A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district.

12.   Does the debtor own or have           
                                            ✔ No
      possession of any real                 Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property or personal property
      that needs immediate                            Why does the property need immediate attention? (Check all that apply.)
      attention?
                                                         It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                          What is the hazard? _____________________________________________________________________

                                                         It needs to be physically secured or protected from the weather.

                                                         It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                          attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                          assets or other options).

                                                         Other _______________________________________________________________________________



                                                      Where is the property?_____________________________________________________________________
                                                                                Number          Street

                                                                                ____________________________________________________________________

                                                                                _______________________________________         _______     ________________
                                                                                City                                            State       ZIP Code


                                                      Is the property insured?
                                                         No
                                                         Yes. Insurance agency ____________________________________________________________________

                                                               Contact name     ____________________________________________________________________

                                                               Phone            ________________________________




            St a t ist ic a l a nd a dm inist ra t ive informa t ion



13.   Debtor’s estimation of                Check one:
      available funds                        Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.
                                             ✔




                                             1-49                             1,000-5,000                              25,001-50,000
14.   Estimated number of                    50-99                            5,001-10,000                             50,001-100,000
      creditors
                                             100-199                          10,001-25,000                            More than 100,000
                                             200-999
                                             ✔




                                             $0-$50,000
                                             ✔
                                                                               $1,000,001-$10 million                   $500,000,001-$1 billion
15.   Estimated assets                       $50,001-$100,000                 $10,000,001-$50 million                  $1,000,000,001-$10 billion
                                             $100,001-$500,000                $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                             $500,001-$1 million              $100,000,001-$500 million                More than $50 billion



  Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                 page 3
               Sitehands, Inc.
Debtor         _______________________________________________________                            Case number (if known)_____________________________________
               Name



                                            $0-$50,000                         $1,000,001-$10 million                   $500,000,001-$1 billion
16.   Estimated liabilities                 $50,001-$100,000                   $10,000,001-$50 million
                                                                                   ✔
                                                                                                                          $1,000,000,001-$10 billion
                                            $100,001-$500,000                  $50,000,001-$100 million                 $10,000,000,001-$50 billion
                                            $500,001-$1 million                $100,000,001-$500 million                More than $50 billion


             Re que st for Re lie f, De c la ra tion, a nd Signa t ure s


WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17.   Declaration and signature of            The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
      authorized representative of
                                               petition.
      debtor
                                              I have been authorized to file this petition on behalf of the debtor.

                                              I have examined the information in this petition and have a reasonable belief that the information is true and
                                               correct.


                                           I declare under penalty of perjury that the foregoing is true and correct.

                                                              12/16/2020
                                               Executed on _________________
                                                           MM / DD / YYYY


                                            /s/ Ben Golden
                                               _____________________________________________               Ben Golden
                                                                                                          _______________________________________________
                                               Signature of authorized representative of debtor           Printed name

                                                      Chief Financial Officer
                                               Title _________________________________________




18.   Signature of attorney
                                            /s/ Yann Geron
                                               _____________________________________________              Date         12/16/2020
                                                                                                                       _________________
                                                Signature of attorney for debtor                                       MM   / DD / YYYY



                                                Yann Geron
                                               _________________________________________________________________________________________________
                                               Printed name
                                                Geron Legal Advisors LLC
                                               _________________________________________________________________________________________________
                                               Firm name
                                                370 Lexington Avenue 1101
                                               _________________________________________________________________________________________________
                                               Number     Street
                                                New York
                                               ____________________________________________________             NY            10017
                                                                                                              ____________ ______________________________
                                               City                                                           State        ZIP Code

                                                (646) 560-3224
                                               ____________________________________                            ygeron@geronlegaladvisors.com
                                                                                                              __________________________________________
                                               Contact phone                                                  Email address



                                                2252609                                                         NY
                                               ______________________________________________________ ____________
                                               Bar number                                             State




  Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                page 4
1iSoluiton LLC.                 Alis Technology, LCC
1083 SW County Road 2360        9602 Tiltree St.
Streetman, TX 75859             Houston, TX 77075


2Cz LLC                         Allelon Systems Integration, LLC
21497 SW 87th CT.               3955 Center Road Unit 827
Miami, FL 33189                 Brunswick, OH 44212-7941


523 Tech LLC                    Allison Irene Shope Pearson
6221 Coldwater Lane             17208 Cambridge Woods Ct
Flower Mound, TX 75028          Charlotte, NC 28277-2997


Accensis                        Amanda Paige Fowler
309 Umhlanga Rocks Drive        3918 Melco Ct
La Luci Ridge, 4319             High Point, NC 27265-8185


Acystems                        Amazon Capital Services, Inc.
4237 Union Street               PO Box 035184
Suite B22                       Seattle, WA 98124-5184
Flushing, NY 11355

                                Amede Catherine Deane
Adam Holland                    37 Russell Ter
5715 Steward Road               Eatontown, NJ 07724-2449
Galena, OH 43021

                                American Eagle Systems, Inc.
AF Data Technology LLC          160 Wilbur Place Suite 600
837 Neill Avenue                Bohemia,, NY 11716
Bronx, NY 10462

                                American Express 2-31000
AFL Network Services, Inc.
PO Box 896112
Charlotte, NC 28289-6112        American Info Systems, LLC
                                1085 Hoover Dr
                                North Brunswick, NJ 8902
Aggancio
28 West 36th Street, Ste 401
New York, NY 10018              Amidom Solutions LLC.
                                19915 Kinsington Briar Lane
                                Katy, TX 77449
Alabama Department of Revenue
50 North Ripley Street
Montgomery, AL 36104            Amitude Asia Limited
                                Room B/17F Wyndham Place, 44 Wyndham St
                                Hong Kong,
Alex Friends
4119 Stonecrest Drive
Apt. B2                         Amjad Khan
Burlington, NC 27215            1542 Russel Street
                                Berkley, CA 94703

Alexander Susana
44 S LILBURN DRIVE              Amorserv LLC
Garnervill, NY 10923            2340 W Touhy Ave
                                Suite B
                                Chicago, IL 60645
Amtitude Asia Limited                     Arevo Group, Inc
Room B 17F Wyndham Place, 44 Wyndham St   PO Box 60839
Hong Kong,                                Charlotte, NC 28260-0839


Andrew D. Bezgembluk                      Arizona Department of Revenue
1715 US Route 1                           Arizona Department of Revenue
Cape Neddick, ME 3902                     P.O. Box 29085
                                          Phoenix, AZ 85038-9085

Andrew Pearsall
8363 Barncliff Rd                         Arizona Department of Revenue
Charlotte, NC 28227                       PO Box 29010
                                          Phoenix, AZ 85038

Andrew Robinett
199 Northmoor Place                       Arkansas Department of Finance and Administra
Columbus, OH 43214                        PO Box 1272
                                          Little Rock, AR 72203

Anixter Inc.
PO Box 847428                             Arnpro Tech, LLC
Dallas, TX 75284-7428                     10530 Utopia Circle West
                                          Boynton Beach, FL 33437

Anthony Broadbent
6819 Wyndbend Ln                          Array Technical Service Group Inc.
Mint Hill, NC 28277-4256                  4223 W. Lake St. Unit 447
                                          Chicago, IL 60624

Anthony Dye
525 S. Church St                          Artan Xharo
2102                                      59-26 68th Avenue
Charlotte, NC 28202-0125                  Queens, NY 11385


Anthony Logan                             Ascensus
3869 Santa Maria Drive                    PO Box 101900
Grove City, OH 43123                      Pasadena, CA 91189-1900


Apex Systems, LLC                         Ashley Olson
3750 Collections Center Drive             11810 Elevation Pointe Dr
Chicago, IL 60693                         Apt 500-212
                                          Charlotte, NC 28277

Apple Inc.
1 Apple Park Way                          Ashlynn Mullis
Cupertino, CA 95014                       546 Keels Ave
                                          Rock Hill, SC 29730

Appliance Fixer LLC
127 Mason Street                          Aspen Technologies
Hempstead, NY 11550                       570 W. Southern Ave
                                          Tempe, AZ 85282

Aptitude Asia Limited (HKD)
18F Chinachem Holloywood Centre           Authentic Information Group of Companies
1 Hollywood Road Central                  2800 Freeway Blvd
Hong Kong,                                Brooklyn Center, MN 55430
Avalara                                  BoeTel LLC
Dept. CH 16781                           PO. Box 680
Palatine, IL 60055                       Chalmette, LA 70044


Avalara Headquarters                     Boingo Graphics
255 S. King St.                          656 Michael Wylie Drive
Suite 1800                               Charlotte, NC 28217
Seattle, WA 98104

                                         Boomi Inc.
Awis, Icc                                PO Box 842848
33 North lobban Unit C                   Boston, MA 02284-284
Buffalo, WY 82824

                                         Bouygues E&S InTec Schweiz AG
Bassus Roberto Andres                    Hohlstrasse 188
Catamarca 1226 Piso:1                    Zurich, 8004
Dpto: A - Rosario Norte
Santa Fe,
                                         Bouygues E&S InTec Schweiz AG
                                         Hohlstrasse 188
Ben Golden                               Zurich,
209 York Street
Jersey City, NJ 7302
                                         Brandon McDade
                                         118 East Cold Hollow Farms Dr.
Bennett Network Communications           Mooresville, NC 28117
1303C Apple Tree Ln
Birmingham, AL 35226
                                         Brandon Michael Walters
                                         14419 Glendon Hall Lane
BGOS IT SERVICES PRIVATE LIMITED (EUR)   Charlotte, NC 28262
E 204 Rishi Nagar, Shakur Basti

                                         Bret Leatherwood
Bill King                                1336 Downs Avenue
121 Dunham Springs Lane                  Charlotte, NC 28205
Nashville, TN 37205

                                         Brianna Nicole Chaifetz
BizPro                                   815 Somersby Ln
231 Market Place, 317                    Matthews, NC 28105-1504
San Ramon, CA 94583

                                         Bryntum AB
BizTectonics, LLC                        co Andersson
518 Van Beuren Road                      22653 LUND
Morristown, NJ 7960

                                         Bryntum AB
Black Ink Business Services, LLC         c/o Andersson, Fågelhundsvägen 10
18 Bridge Street Ste 4A                  22653 LUND
Brooklyn, NY 11201                       Sverige,


Blaine Roux                              Business Information Services (BIZ)
8011 Bushy Creek Dr                      PO Box 187
Charlotte, NC 28216-7753                 Colts Neck, NJ 7722
Buzzacott                                       CareerBuilder, LLC
130 Wood Street                                 13047 Collection Center Drive
London,                                         Chicago, IL 60693-0130


BVBA Ardeel Dirk (EURO)                         Carrie Mao
H. Consciencestraat 59                          10813 Bennett Dr
Gentbrugge, 9050                                Davidson, NC 28036-7614


Cache Valley                                    Caymen Mills
875 North 1000 West                             21322 Pine Street
Logan, UT 84321                                 Cornelius, NC 28031


CADLAN S.A.                                     CBCS Custom Network
Calle del Marques de Urquijo, 14, 1 Dcha        1316 Regency Lane
Madrid, 28008                                   Lake Villa, IL 60046


Cagney Maintenance Services Limited             CBRE
Unit 17 The Hub Logistic Business Park          P.O. Box 102151
Bracetown                                       CSHV 615 College, LLC
Dublin,                                         Pasadena, CA 91189


Caidar Technology Incorporated LLC              Ceenex Global Computer Trading LLC
710 Boundary Street                             1702 The Exchange Tower
Unit 1B                                         Business Bay
Beaufort, SC 29902                              Dubai,


Caitlin Coffman                                 CFGI, LLC
4423 Gladwood Lane                              99 High Street, 30th Floor
Charlotte, NC 28269                             Boston, MA 2110


California Department of Tax and Fee Administ   Charles Eugene Cribbs
PO Box 942879                                   158 Firestone Dr
Sacramento, CA 94279-0001                       Delaware, OH 43015-4252


Call Experts                                    Checkr Inc.
PO Box 31418                                    One Montgomery Street
Charleston, SC 29417                            Suite 2000
                                                San Francisco, CA 94104

Callidus Software, Inc.
4140 Dublin Blvd.                               Christeen Simon
Suite 400                                       9704 Kittansett Dr
Dublin, CA 94568                                Apt. F
                                                Charlotte, NC 28262

Canon Financial Services, Inc
14904 Collections Center Drive                  Christina Burgos
Chicago, IL 60693                               467 East Sidney Street
                                                Saint Paul, MN 55107

Canopus IT Solutions UG
Praunheimer Landstra?e 32                       Christopher Corrado
Frankfurt am Main, 60488                        277 West Water Street
                                                Rosemary Beach, FL 32461
Christopher Mccoy                Comptex Services
1745 George Dunn Rd              6620 Gessner Rd
Rock Hill, SC 29730-7013         Apt 4203
                                 Houston, TX 77040

Christopher Scutti
                                 Comptroller of Maryland
                                 PO Box 8888
City 2 City Solutions            Annapolis, MD 21401-8888
718 W 22ND ST
PINE BLUFF, AR 71601
                                 Conecto Networks
                                 Noordbaan 803
Classic IT Services              Moordrecht, 2841
5945 S 245 W
Salt Lake City, UT 84107
                                 Connect IT
                                 4922 W Berhend Dr
CLAYTON & McKERVEY               Glendale, AZ 85308
2000 Town Center Suite 1800
Southfield, MI 48075
                                 Connecticut Department of Revenue
                                 PO Box 2977
CliftonLarsonAllen LLP           Hartford, CT 06104-2977
227 West Trade Street
Suite 800
Charlotte, NC 28202              Connecting Tomorrow IT UG
                                 Webergasse 3
                                 Bad Hesfeld, 36251
Cloud Techs R Us
7401 Wiles Rd Suite 347
Coral Springs, FL 33057          Connecting Tomorrow IT UG (Haftu)
                                 Guldene Kammer 40a
                                 Bad Hersfeld, 36251
Cogency Global Inc.
P.O. Box 3168
Hicksville, NY 11802             Connection Services LLC
                                 1776 Bohemia Mill Rd
                                 Middletown, DE 19709
Colin Bennett
1315 Harding Place
Apt 339                          Connectivitywerx - 1446995 Ontario Ltd.
Charlotte, NC 28204              250 Shields Court
                                 Unit 21
                                 Markham,
Colorado Department of Revenue
PO Box 17087
Denver, CO 80217-0087            Console IT
                                 35 Rue Maurice David
                                 Pierrefitte-sur-Seine, 93380
CommonWorld of PA LLC
189 Butztown Road
Bethlehem, PA 18020              CONTACT I.T. EXPERTS
                                 7647 Waterbury Place
                                 Rancho Cucamonga, CA 91730
Commprehend INC.
10431 Fairchild Road
Spring Hill, FL 34608            Conti Corporation
                                 6417 Center Dr
                                 Sterling Heights, MI 48312
Continental Electrical Construction Company L   Darius Johnson
815 Commerce Drive                              67 East Hortter Street
Suite 100                                       Philadelphia, PA 19119
Oak Brook, IL 60523

                                                Data and Voice Specialists, Inc.
Coranet                                         566 Dunmar Cricle
17 Battery Place                                Winter Springs, FL 32708
Suite 709
NEW YORK, NY 10004
                                                Data Tech Cabling Consulant LLC
                                                14704 Glenduff Place
CORE Values Consulting & Solutions              Charlotte, NC 28278
646 Oak Meadow Drive
Jackson, MO 63755
                                                Datek Installasjon AS
                                                Ulvenveien 111
Corporate Service Consulting SAC                Oslo, 665
Repblica de Panam 3055, San Isidro
Lima,
                                                Davenport Mobile Web & Computer Support
                                                430 Cascade Rise Court SW
Cort Business Services Corp                     Atlanta, GA 30331
PO Box 17401
Baltimore, MD 21297
                                                David Keith Wood, Jr.
                                                112 Drawbridge Court
CoStar Realty Infomation, Inc                   Mooresville, NC 28117
1331 L Street Northwest
Washington, DC 20005
                                                David Lee Weber
                                                914 E Woodlawn Rd
Crescent Communications LTD                     Charlotte, NC 28209-4937
Cookstown Business Centre Unit A3
Dublin, 24
                                                David Ramos Cazares
                                                1130 West Beacon Avenue
CS Technology, Inc.                             Anaheim, CA 92802
One Penn Plaza, Floor 54
New York, NY 10119
                                                Delaware Division of Revenue
                                                PO Box 830
Custom Home Pubs, LLC                           Wilmington, DE 19899-0830
1640 Sardis Rd. N # 120
Charlotte, NC 28270
                                                Delaware Division of Revenue
                                                PO Box 2044
Cyber Pro Inc.                                  Wilmington, DE 19801-2044
3905 Windemere Drive
Colgate, WI 53017
                                                Dennis Kirton
                                                9623 Aventide Ln
CyberCoders, Inc.                               Charlotte, NC 28215-6097
6591 Irvine Center Dr
Irvine, CA 92618
                                                DeployIT USA, Inc.
                                                DeployIT USA
Daphne Ginn                                     10534 Golde Grove Ave
                                                Dyer, IN 46311-7044
DESERT COMM, LLC                                ELITE Network Solutions (obsolete)
6436 REMEX WAY                                  15000 82nd Ave
NORTH LAS VEGAS, NV 89084                       Dyer, IN 46311


District of Columbia Office of Tax and Revenu   ELITE Network Solutions LLC
1101 4th Street SW                              15000 82nd Ave
Suite 270 WEst                                  Dyer, IN 46311
Washington, DC 20024

                                                Elizabeth Vinson
Douglas Schrader
701 Cavendish Lane
Waxhaw, NC 28173                                Emerson Schaeffer
                                                1331 West Morehead Street
                                                Apt. 523
DR TEC, Inc.                                    Charlotte, NC 28208
20648 South Graceland Lane
Frankfort, IL 60423
                                                EMILIA INFORMATICA SRL
                                                Via Luigi Rigolli 69
Duplo S Serviaos de Apoio Administrativo Ltda   Piacenza,
Jamaris, 100 sala 801

                                                Empower Retirement
Dustin James Torrey                             Dept 1355
5329 Roberta Crossing Dr                        Denver, CO 80256-1355
Concord, NC 28027

                                                Eric Hawkins
Dylan Murphy
1449 S Church St Apt 559
Charlotte, NC 28203-4026                        Eric Hawkins
                                                4739 Hickory Creek Drive
                                                Unit 8
EAS Consulting, LLC                             University Park, IL 60484
32 Thornton Rd
Londonderry, NH 3053
                                                Eric Krueger
                                                1932 Chatooka Lane
Eboney Brooks                                   Waxhaw, NC 28173
7223 Streamhaven Drive
Harrisburg, NC 28075
                                                Eric Wade
                                                400 East 33rd Street
Egyptian Networking Consultations (ENC)         Apt. 1809
128 Gesr Al Suez                                Chicago, IL 60616
Cairo,

                                                Ershad Ahmad Nikzad
Electra Link Inc.                               13341 Sloe Way
21755 Interstate 45, Bldg. 10                   Huntersville, NC 28078
Spring, TX 77388

                                                EV-TECH
Eliacin Technologies Solutions LLC              525 Northridge Road Apt E
1030 Carroll Street Suite 5F                    Sandy Springs, GA 30350
Brooklyn, NY 11225

                                                Evolution IT
                                                5547 W Adamson Circle
                                                West Jordan, UT 84081
Ewell Wallace                                Fortify 24x7
8844 South Aberdeen Street                   2067 Apa Road
Chicago, IL 60620                            Point Roberts, WA 98281


Excel Redstone Converged Solutions Limited   Francisco Mcmillan
40 Holborn Viaduct                           6432 Jerimoth Dr
London,                                      Charlotte, NC 28215-3270


EZ IT Hands LLC                              Francotyp-Postalia, Inc.
1621 W 25th Street #204                      140 N. Mitchell Ct., Suite 200
San Pedro, CA 90732                          Addison, IL 60101-5629


Facility Solutions Group, Inc.               Frank Sparano
4401 Westgate Blvd., Suite 310               11540 South Avenue J
Austin, TX 78745-1494                        Chicago, IL 60617


Fayette Electrical Service, Inc.             FS24-7 Ltd
390 Blue Sky Parkway                         2884 Alpine Terrace
Lexington, KY 40509                          Cincinnati, OH 45208


FEDEX                                        FTV Management Company, LP
P.O. Box 371461                              555 California Street
Pittsburgh, PA 15250-7461                    Suite 2850
                                             San Francisco, CA 94104

Felix Suarez
                                             Garrett Selden
                                             1310 Champion Drive
Fidelis Communications, Inc.                 Wake Forest, NC 27587
580 Industry Drive
Tukwila, WA 98188
                                             Gartner Inc.
                                             P.O. Box 911319
Field Medix                                  Dallas, TX 75391-1319
2101 NW 33rd Street, Suite 3100A
Pompano Beach, FL 33069
                                             Genesis Corp
                                             P.O Box 9500-5815
Fiscal Solutions                             Philadelphia, PA 19195-5815
130 Wood Street
London,
                                             George James
                                             3121 Spring Creek Trail
Florida Department of Revenue                Celina, TX 75078
5050 W Tennessee Street
Tallahassee, FL 32399-0100
                                             Georgia Department of Revenue
                                             PO Box 105408
Forager Technologies                         Atlanta, GA 30348-5408
361 Sandcastle Road
Franklin, TN 37069-7180
                                             GetGo, Inc
                                             PO Box 50264
Forms & Supply Inc                           Los Angeles, CA 90074-0264
PO Box 563953
Charlotte, NC 28256-3953
Gibson Electric & Technology Solutions Inc   Hiloka Ltd. (GBP)
3100 Woodcreed Dr                            Felden Lane, Alvearium House
Downers Grove, IL 60515-5427                 Hemel Hempstead, MA HP3 0BA


Gilead Technologies                          HKBN JOS (Singapore) Pte Ltd
7118 Faith Way #101                          67 Ubi Aveune 1#02-01 North Wing
                                             StarHub Green
                                             Singapore,
Google

                                             Hojin SEC Limited
Great Lakes Computer Corporation             30 Habour Road
33675 Lear Industrial Parkway                Hong Kong,
Avon, OH 44011

                                             HP INC
Greg Cochran                                 1501 Page Mill Road
5105 Cinnamon Drive                          Palo Alto, CA 94304
Matthews, NC 28104

                                             HTEC Support
Gregory Protonentis                          11 Avenue Mirabeau
5 Long Ridge Rd                              Eaubonne,
Plainview, NY 11803-1816

                                             Hy-Tee Solutions LLC
Grit Media, LLC                              3354 Rogerdale rd
828 East Blvd                                APT# 425
Charlotte, NC 28203                          Houston, TX 77042


GTS Enterprises of USA                       Ian John Farruggio
2550 Gardenia Drive                          33 Deepdale Dr
Columbus, OH 43235                           Middletown, NJ 07748-3004


Guy S Tallent                                ICobus
100 Reade St Apt 5D                          165 The Broadway Highlands House
New York, NY 10013-3889                      Wimbledon
                                             London,

Hannah Wilkie
1320 Estates Ave Apt 2213                    Idaho State Tax Commission
Charlotte, NC 28209-0240                     PO Box 36
                                             Boise, ID 83722-0036

Harold Henrietta Companies LLC
2472 Jett Ferry Rd Ste 400 #127              Ideal Vision Consulting S.P.C.
Dunwoody, GA 30338                           Flat 12, Building 441, Road-1805
                                             Al Hoora 199
                                             Manama,
Hessonite Technologies Ltd.
71-73 Shelton Street
Covent Garden                                IES Commercial, Inc.
London, WC2H9JQ                              2801 S. Fair Lane
                                             Tempe, AZ 85282

Highbridge Services
1270 AVE of the Americas FL 7                Illinois Department of Revenue
New York, NY                                 PO Box 19006
                                             Springfield, IL 62794-9006
Indiana Department of Revenue                IT TIGERS LLC
PO Box 7206                                  16192 COASTAL HIGHWAY
Indianapolis, IN 46207-7206                  LEWES, DE 19958


Info Solutions LLC                           Jackson Lewis P.C.
P.O. Box 1025                                29th Floor
Bear, DE 19701                               New York City, NY 10017


INNO4, LLC                                   Jacob Anthony Wilson
1133 164th Street SW, Ste. 105               8209 Tradd Ct
Lynnwood, WA 98087                           Charlotte, NC 28210-7297


Insperity                                    Jahson Hollett
P.O. Box 841585                              1130 Gretna Green Drive
Dallas, TX 75284-1585                        Charlotte, NC 28217


Instant IP Air Links                         Jaimie Robyn Anzelone
7 The Glebe                                  40 Greatwater Ave
BlackWater                                   Massapequa, NY 11758-8306
Camberley,

                                             Jalasoft, Inc.
Interconnected Technologies, LLC             1300 Post Oak Blvd, Suite 2400
1562 First Avenue                            Houston, TX 77056
Suite 205-3519
New York, NY 10028
                                             James Bailey
                                             521 Ravenswood Drive
Interstate Contract Cleaning Services, Inc   Fort Wayne, IN 46825
509 Blairhill Road
Charlotte, NC 28217
                                             James David Newsom
                                             9813 Sam Donald Road
Intuitive Services, L.L.C.                   Nolensville, TN 37135
6784 W. Harrison St.
Chandler, AZ 85226
                                             James Hernandez
                                             2746 Decatur Avenue APT A2
IONUT BOGDAN ISARIE                          Bronx, NY 10458
214 POINCIANA DRIVE
Sunny isles, FL 33160
                                             Jamie Nicole Gates
                                             216 S Cedar St
Iowa Department of Revenue                   Charlotte, NC 28202-1010
PO Box 9187
Des Moines, IA 50306-9187
                                             Jared McKee
                                             1700 North Brevard Street
Irvin C Daniel Jr                            APT 252
846 Belmont Ave Apt 3                        Charlotte, NC 28206
Brooklyn, NY 11208-2483

                                             Jason Atphasouk
IT DESTINATION AB (SEK)                      2630 South Blvd Apt 103
GODVADERSGATAN 37 LGH 10                     Charlotte, NC 28209-1174
Goteborg, 41838
Javin Solutions                   John M Faccibene
3920 CLUB DRIVE UNIT606           43 Regina Rd
Duluth, GA 30096                  Morganville, NJ 07751-1640


Jeffrey Arnold Swan               John P Rosato
550 E Stonewall St                255 E Saddle River Rd
APT 1403                          Saddle River, NJ 07458-2606
Charlotte, NC 28202-3396

                                  Jorge Guaman
Jeffrey Darren Egel               76 Rock Spring Road
6238 Durango Way                  C2
Denver, NC 28037                  Stamford, CT 6906


Jeffrey J Paciolla                Jormic IT Solutions LLC
820 East 7th Street               11000 W. McNichols Rd
Ste 332                           Ste 100
Charlotte, NC 28202               Detroit, MI 48221


Jerrel Dunlap                     Joseph William Moran
2116 Yager Creek Dr. #F           1312 S College Street
Charlotte, NC 28273               Unit 1414
                                  Charlotte, NC 28203

Jerry Hammond
                                  Joshua Jacob Mcbride
                                  1724 Gaither Rd
Jerry Moua                        Belmont, NC 28012-7605
1282 Myrtle Street North
Maplewood, MN 55119
                                  JtechLA Inc
                                  PO Box 1785
Jhony Guzman                      West Monroe, LA 71294
101 Maple Tree Avenue
APT 1L
Stamford, CT 6906                 JUDGE CONSULTING GROUP
                                  PHILADELPHIA, PA 19182-0120

Jive Communications
1275 West 1600 North, Suite 100   Jun Murai
Orem, UT 84057                    185 E 3Rd St Apt 2H
                                  New York, NY 10009-7411

JN Trading LLC
850 S Tamiami Trail               Justin Estvold
Apt 807                           10 E Delaware PL #21E
Sarasota, FL 34236                Chicago, IL 60611


John DeRiggs                      JustTech Communications LLC.
598 Prospect Ave                  281 Bible School Road
Floor 1                           Lake Lure, NC 28746
Bronx, NY 10455

                                  Kansas Department of Revenue
John L Helm                       915 SW Harrison Street
225 South Poplar Street           Topeka, KS 66612
Apartment 3103
Charlotte, NC 28202
Kara IT & Trade LLC              Kinettix Inc
7740 Southside Blvd              4555 Lake Forest Drive Suite 540
Apt 1802                         CINCINNATI, OH 45242
Jacksonville, FL 32256

                                 KLDiscovery Ontrack
Karen Hughes                     PO BOX 845823
214 Wanamaker Lane               Dallas, TX 75284
Upper Nyack, NY 10960

                                 Kodi N Ardrey
Karen Torres Tepale              8015 Woodway Oak Cir Apt 522
1920 Mcgraw Ave Apt 2B           Matthews, NC 28105-0925
Bronx, NY 10462-7923

                                 Kovai Limited Company
Kedington NI LTD                 Plainwell House, LEFA Business Park, Edi
UNIT 2 BALLINISKA ROAD           Sidcup, Kent
SPRINGTOWN INDUSTRIAL ESTATE
Londonderry,
                                 KPMG LLP
                                 Dept 0608
Kelly Michael Kamm               PO Box 120608
727 Pennsylvania Ave Apt 709     Dallas, TX 75312-0608
Elizabeth, NJ 07201-1285

                                 KYA Consulting Pte Ltd
Kelsey Christine Whisler         128B Grange Road
2614 McClintock Road
Apt 105
Charlotte, NC 28205              Kyle Gainor Lindsey
                                 141 Remount Rd Apt 10124
                                 Charlotte, NC 28203
Kenneth Chih
212 West Hanover Avenue
Morristown, NJ 7960              Landry Brown
                                 3705 Steve Ikerd Dr NE
                                 Hickory, NC 28601
KENRY LLC
1806 creekside Pass
San Antonio, TX 78259            Lantel Communication Inc.
                                 13740 E Williams Field Road
                                 Gilbert, AZ 85296
Kentucky Department of Revenue
Division of Sales and Use Tax
Station 67 PO Box 181            Lantro (HK) Ltd
Frankfort, KY 40602-0181         13 Sheung Yuet Road, Units 401-403, Shui
                                 Kowloon Bay,

Kevin Carlisle
11233 Foxhaven Dr                LanTro (S) Pte Ltd
Charlotte, NC 28277-1490         8 Ayer Rajah Crescent, LanTro Vision Bui


Kevin Malinowski                 Larry Leibowitz
                                 110 Franklin Street
                                 Apt #4
Kforce Technology                New York, NY 10013
P.O. Box 277997
Atlanta, GA 30384-7997
Lashaun Blanks                             Mark R Adam
2048 Pacific Street                        5340 Carillon Dr
Brooklyn, NY 11233                         Pfafftown, NC 27040-9746


LehmanBrown                                Mary Catherine Gerughty
Suite 03 16 F. Sino Plaza 255-257 Glouce   3937 Huntmeadow Dr
Causeway Bay,                              Charlotte, NC 28269-7159


Leviathan Technology Solutions             Massachusetts Department of Revenue
88 Urban Club Road                         PO Box 7010
Wayne, NJ 7470                             Boston, MA 02204


Link Communication Services, LLC.          Matthew Casey
725 Centre Street
Nutley, NJ 7110
                                           Matthew Casey
                                           763 Bergen Street
LinkedIn Corporation                       Brooklyn, NY 11238
62228 Collections Center Drive
Chicago, IL 60693-0622
                                           McMillan Data Communications
                                           1950 Cesar Chavez Street, 2nd Floor
Lisa V Cusmano                             San Francisco, CA 94124
35 Citation Ct
Tinton Falls, NJ 07724-3830
                                           Mecklenburg County Code
                                           Mecklenburg County Code Enforcement
Louis J Liotti                             2145 Suttle Avenue
8 Plymouth Pl                              Charlotte, NC 28208
Maplewood, NJ 7040

                                           Megan Elizabeth Mcneil
Louisiana Department of Revenue            16227 96Th St
PO Box 201                                 Howard Beach, NY 11414-4029
Baton Rouge, LA 70802

                                           MGQ & Associates, Inc.
Lowenstein Sandler LLP                     1719 E Columbus Drive
One Lowenstein Drive                       Tampa, FL 33605
Roseland, NJ 7068

                                           Michael Brown
Maesron PTE. LTD.                          9102 Field Dove Ct
Hong Leong Building                        Charlotte, NC 28210-7916
16 Raffles Quay #33-03
Singapore,
                                           Michael Joseph Swift
                                           1591 Coronet Dr
Maine Revenue Services                     Columbus, OH 43224-6201
PO Box 9107
Augusta, ME 04332-9107
                                           Michael Peter Certoma
                                           8 Narrow Brook Rd
Mark Kahl                                  Weston, CT 06883-3012
8802 Tarpan Court
Charlotte, NC 28216
                                           Michael Rudisill
Michigan Department of Treasury   Neha Kumari Gami
Business Tax Division             225 Saint Pauls Ave Apt 12K
PO Box 30427                      Jersey City, NJ 07306-3744
Lansing, MI 48909

                                  Netmedia Networks
Michody, LLC                      814 Mount Avenue
6400 Huffman Road                 Wyandanch, NY 11798
Cygnet, OH 43413

                                  Network Cable Solutions LLC
Miller Electric Company           1903 Colony Dr.
Post Office Box 1799              Irving, TX 75061
Jacksonville, FL 32201-1799

                                  Network Design Technologies, Inc
Minnesota Department of Revenue   1000 N. West Street
600 North Robert Street           Wilmington, DE 19801
St. Paul, MN 55101

                                  Network Services and Installation Professiona
Mintz Levin                       1950 Parker Blvd.
P.O. Box 4539                     Tonawanda, NY 14150
Boston, MA 02212-4539

                                  Networx, Inc.
MN Network Solutions LLC          5160 S. Valley View Blvd. Suite 100
4217 Merrian Dr                   Las Vegas, NV 89118
Plano, TX 75074

                                  NetzPunkt, S.A. de C.V.
Monica Mercado                    Viezca 147 Col. Mitras Centro
3502 East Independence Bouleva    Monterrey,
Apt 1218
Charlotte, NC 28205
                                  Nevada Department of Taxation
                                  4600 Kietzke Lane
Montana Department of Revenue     Building L, Suite 235
PO Box 6308                       Reno, NV 89502
Helena, MT 59604-6308

                                  New Jersey Division of Taxation
MORRIS, MANNING & MARTIN, LLP     New Jersey Division of Taxation
1600 ATLANTA FINANCIAL CENTER     Revenue Processing Center
3343 PEACHTREE ROAD               Trenton, NJ 08646-0257
Atlanta, GA 30326-1044

                                  New Mexico Taxation and Revenue Department
Murat O Berk                      PO Box 8390
12600 Orchard Brook Ter           Santa Fe, NM 87504-8390
Potomac, MD 20854

                                  New York Department of Taxation and Finance
Myles Bridges                     Attn: Office of Counsel
1327 Land Grant Road              Building 9, W.A. Harriman Campus
Charlotte, NC 28217               Albany, NY 12227


Nedre Romerike Kemnerkontor       NEW YORK STATE CORPORATION TAX
Postks 313                        P.O. BOX 15180
Lillestrom, 2001                  ALBANY, NY 12212-5180
New York State Dept of Taxation & Finance   Nyasha Manetswa Mbawa
PO Box 15168                                5341 David Court
Albany, NY 12212                            Apt B
                                            Gurnee, IL 60031

Newtronic Network Solutions LLC
2704 Lauren Way                             Ohio Department of Taxation
Seagoville, TX 75159                        Sales and Use
                                            PO Box 2678
                                            Columbus, OH 43216-2678
NGIT Solutions LLC
6155 E Walton St
Long Beach, CA 90815                        Oklahoma Tax Commission
                                            PO Box 26850
                                            Oklahoma City, OK 73126-0850
NH Department of Revenue Administration
109 Pleasant Street
Concord, NH 03301                           OMKAR Consulting LLC
                                            1466 S Longspur Lane
                                            Gilbert, AZ 85296
Nicholas J Rosato
720 Lakeview Dr
McAdenville, NC 28101-4502                  Onsale Networks.com
                                            11569 Highway 6
                                            Sugar land, TX 77498
Nippon Express USA, Inc.
P.O. BOX 106040
Atlanta, GA 30348-6040                      Oregon Department of Revenue
                                            PO Box 14630
                                            Salem, OR 97309-5050
NJ Division on Taxation
Bankruptcy Section
PO Box 245                                  Orion Global Management Services Ltd
Tranton, NJ 08695-0245                      20-22 Wenlock Road
                                            London,

Noah Wayne Miller
161 Leeds Ln                                Paragon Endpoint Consulting
King, NC 27021-8800                         9 E 8TH ST Suite 162
                                            New York, NY 10003

NOCDOC
4000 Brownsboro Road                        Payne & Fears
Winston Salem, NC 27106                     4 Park Plaza, Suite 1100
                                            Irvine, CA 92614

Nordic Transport & IT Services AB
Vidargatan 11 lgh 1202                      Pennsylvania Department of Revenue
195 52                                      PO Box 280905
Marsta,                                     Harrisburg, PA 17128-0905


North American Video Corporation (NAVCO)    Performance PC LLC
1041 N Pacificenter Dr                      378 N Line St
Anaheim, CA 92806                           Columbia City, IN 46725


North Carolina Department of Revenue        Peter Bulega
PO Box 25000                                96 Bay View Ave
Raleigh, NC 27640-0640                      Lynn, MA 01902-3742
Peter N Diomede                     PowerEVO, Inc.
9 Raritan Reach Rd                  4787 Elgin Ave SE
South Amboy, NJ 08879-3440          Calgary, AB T2Z 0M5


Peter Xiong                         PR NEWSWIRE ASSOCIATION LLC
1134 Webster Lane                   PO BOX 5897
Des Plaines, IL 60016               New York, NY 10087-5897


PFG Ventures                        Premiere Communications & Consulting, Inc.
P.O. Box 640814                     516 S New Hope Road
Cincinnati, OH 45264-0814           Raleigh, NC 27610


Phil Goodin                         Professional Services Staffing Solutions
106 Andover Rd Apt A                82 Forrest Road
Heath, OH 43056-4304                Poquoson, VA 23662


Philip Zhou                         Professional Teleconcepts, LLC
758 55th ST                         PO Box 311
Brooklyn, NY 11220                  Norwich, NY 13815


Phillip E Bolin                     PS Networks
1375 Spring Creek Rd                Unit F3
Collinsville, TX 76233-6930         Bymac Business Centre
                                    Blanchardstown,

Phoenix Communications Group, LLC
7050 Woodleaf Rd.                   PTS Consulting (Singapore) Pte Ltd (SGD)
Woodleaf, NC 27054                  Robinson Point #13 - 01 39 Robinson
                                    Singapore,

Pinebreeze Technologies, Inc.
Pinebreeze Technologies, Inc.       PTS Consulting Japan KK
P.O. Box 732951                     6F Meisan-Takahama Bldg.
Dallas, TX 75373-2951               2-12-23 6F Kounan Minato-Ku
                                    Tokyo,

Pinwheel Handyman
16322 Amber Field Drive             Puerto Rico Department of the Treasury
Huntersville, NC 28078              PO Box 9024140
                                    San Juan, PR 00902-4140

PMC Commercial Interiors
P.O. Box 896614                     Pure Computer Solutions, LLC
Charlotte, NC 28289-6614            105 N 8th St Ste 1
                                    Cabot, AR 72023

PMCAA Inc
917 N Market St Suite 200           Qualts, Inc.
Wilmington, DE 19801                2-20-21-205 Mita
                                    Minato-ku,

Power Plus IT Solutions LLC
6536 Falling Meadows Drive          Quess Corp Limited
Galena, OH 43021                    3, 3, 2, Bellandur Gate, Sarjapur Road
                                    Bangalore,
Raheel Salim                                 Resource Floor Care, LLC
70 Fairview Ave                              8508 Park Road #162
Jersey City, NJ 07304-2104                   Charlotte, NC 28210


Randstad Professionals                       Reveneer Inc.
P.O. Box 742689                              10 State St.
Atlanta, GA 30374                            Woburn, MA 1801


Randstad Technologies LLC                    Rexus USA, LLC
P.O. Box 847872                              Trolley Square, Suite 20C
Dallas, TX 75284-7872                        Wilmington, DE 19806


RAS Corporate Secretarial Services Pte Ltd   RICHARD BUELL SUTTON
80 Raffles Place, UOB Plaza 1                700 - 401 West Georgia St
Singapore, GA 48624                          Vancouver,


Rashawn K Alston                             RMA Network, Inc.
410 East 25th Street                         8811 63D Drive, Apt. 500
Apartment 2A                                 Rego Park, NY 11374
Brooklyn, NY 11226

                                             RNRRR LLC
Raven A Hasian                               14421 COLEBROOK DR
914 E Woodlawn Rd                            Eastvale, CA 92880
Charlotte, NC 28209

                                             Rosebud Communications
Raymond Bayly                                2862 Maiden Lane
307 Kings Mountain Street                    Altadena, CA 91001
Clover, SC 29710

                                             Roy Cup, Inc.
Redbug Computer Service LLC                  PO Box 841000
325 W 5th Street                             Dallas, TX 75284-1000
Mesa, AZ

                                             Royal Communications Consultants
Refresh Technologies, Inc.                   39 Broadway Suite 3030
1216 E 10th Street                           New York, NY 10006
Charlotte, NC 28204

                                             Ryno Nework Services, Inc
Reigner Technology                           2879 Bridlewood Dr
1201 SW 88 Way                               Palm Harbor, FL 34683
Pembroke Pines, FL 33025

                                             Salesforce.com Inc
Reinaldo Calderon                            PO Box 203141
161 El Camino Loop                           Dallas, TX 75320-3141
Staten Island, NY 10309

                                             Sanders Global LLC
Resident Directors NZ Ltd                    250 Pleasant Hills Drive
PO Box 32-220 Devonport                      Covington, GA 30016
Auckland, 624
SAP Concur                            Shannon Vought
1919 Gallows Road                     3128 Commonwealth Avenue
Vienna, VA 22182                      Charlotte, NC 28205


Sarah Elizabeth Handy                 SHAR, S.A.
4107 Foxcroft Rd                      Edificio Monumental Vista da Estrada Mon
Charlotte, NC 28211-3760              Funchal,


Scandit Inc                           Sharada Subrahmanyam
745 Atlantic Avenue                   7308 Goldfinch Blvd
7th floor                             West Windsor, NJ 8540
Boston, MA 2111

                                      Sharp Brain Ltd
Schneider Electric IT USA, Inc.       Unit 8, Dock Offices, Surrey Quays Rd
5081 Collections Center Drive         London,
Chicago, IL 60693-5081

                                      Shaw IT Consultants, LLC
Scott Kissane                         33863 Elde St
14505 Valley View Drive               Chiloquin, OR 97624
Orland Park, IL 60467

                                      Shred-it USA
Sean Michael Woods                    28883 NETWORK PLACE
540 Saint Johns Pl Apt 5H             CHICAGO, IL 60673-1288
Brooklyn, NY 11238-5532

                                      Siddharth Niranjan Patel
Sean Welch                            14702 Bridle Trace Ln
12700 Stonebriar Ln                   Pineville, NC 28134-9147
Henrico, VA 23233-7053

                                      Sigma-Byte Computers Pvt. Ltd.
Security Solutions                    H-11 12 Paragon Centre, Paragon Mills Co
3110 Bluebird Dr                      Mumbai, AR
Charlotte, NC 28226

                                      Signature Consultants
Seraph Technology Solutions LLC       PO Box 534733
5315 N. Clark, #272                   Atlanta, GA 30353-4733
Chicago, IL 60640

                                      Silicon Valley Bank
Shaan Afridi                          3003 Tasman Dr.
246 Cherry Ln                         Santa Clara, CA 95054
Floral Park, NY 11001-1300

                                      SiteHands, Inc.
ShadowmanPC                           615 S. College St Suite 700
130 Faber Street                      Charlotte, NC 28202
Knoxville, TN 37918

                                      Smith, Anderson, Blount, Dorsett, Mitchell &
Shanghai M-sung Intelligent Co. Ltd   P.O. Box 2611
Room 1310 Zhong Plaza No 1088         Raleigh, NC 27602-2611
South Pu Dong Road
Shanghai,
South Carolina Department of Revenue        SV International LTD (EURO)
SC Department of Revenue                    A8 Fatima Tower, Maysaloon
Tax Compliance Officer                      Sharjah,
Columbia, SC 29214-0027

                                            Swapan Bhowmik
South Carolina Department of Revenue
300A Outlet Pointe Boulevard
Columbia, SC 29210                          Syndeticom Electrical & Communications Pty Lt
                                            50 Balgowlah Road
                                            Balgowlah,
Southwest Networks Inc
1111 W. Carrier Parkway, Suite 400
Grand Prairie, TX 75050                     Synectics Inc
                                            135 South LaSalle Street
                                            Suite 2050
Spaulding Ridge, LLC.                       Chicago, IL 60603
105 W. Madison Street, Suite 1000
Chicago`, IL 60602
                                            SYSTEL Communications, INC.
                                            8722 Shoal Creek Drive
Spec-Clean, LLC                             Houston, TX 77064
4 Sand Cut Road, Unit 6
Brookfield, CT 6804
                                            Syvantis Technologies
                                            13822 Bluestem Ct.
Squanou Technology Inc.                     Baxter, MN 56425
1103 Sheridan Avenue
Suite 2G
Bronx, NY 10456                             T&T Consulting
                                            12 Davis St
                                            Nassau,
State of New Jersey
New Jersey Division of Taxation
PO Box 666                                  T.J. Transmission A/S
Trenton, NJ 08646-0666                      Gustav Johannsens Vej 11
                                            Frederiksberg, 2000

Steve Leung
Onsite LLC                                  Tai Lee Garcia
P.O. Box 113
Medford, MA 2155
                                            Talkdesk, Inc.
                                            DEPT LA 24627
Sudlows Enterprise Services Limited (GBP)   Pasadena, CA 91185-4627
Ducie Works
107 Hulme Hall Lane
Manchester,                                 Tamara Grier
                                            6625 Dupont Drive
                                            Apt 1B
Sunrise Day Camps Association Inc           Charlotte, NC 28217
8 Market Place
Suite 331
Baltimore, MD 21202                         Taylor Miller
                                            2051 Shenandoah Avenue
                                            Charlotte, NC 28205
Suzanne Laurain
4105 Meadowlark Court
Powder Springs, GA 30127                    Taylor Sherman
                                            255 W MLK JR Boulevard
                                            Unit #412
                                            Charlotte, NC 28202
Tech Source Managed Services               Texas Comptroller of Public Accounts
106 Essie Coffey St                        PO Box 13528, Capitol Station
Bonner, CT                                 Austin, TX 78711-3528


Technology Deployment Services LLC         The Bagwell Group
780 Morningside Dr.                        67 Tamarack Trail
Centerton, AR 72719                        Stockholm, NJ 07460


Technology Transfer LLC                    The Bagwell Group
949 Chestnut Oaks Circle                   67 Tamarack Trail
Birmingham, AL 35244                       Stockholm, NJ 7460


TechSavvi LLC                              The Fishel Company
157 West Government Street                 1366 Dublin Rd
Brandon, MS 39042                          Columbus, OH 43215


Tekmark Global Solutions, LLC              The Hartford
PO Box 780228                              PO Box 660916
Philadelphia, PA 19178-0228                Dallas, TX 75266-0916


Tekmark Global Solutions, LLC (Vendor)     The Sigma Group Limited
PO Box 780228                              12 Don Road
Philadelphia, PA 19178-0228                St Helier,


TekPartners                                The Superior Group
P.O. BOX 740473                            740 waterman Avenue
Atlanta, GA 30374-0473                     Columbus, OH 43215


Tekrun, LLC                                Theophilus Oyagha
2502 Waterstone Way                        29 Concord St
Marietta, GA 30062-7701                    Apt 6
                                           Jersey City, NJ 7306

Teksystems
7437 Race Road                             Theresa Bea Campbell
Hanover, MD 21076                          1320 Estates Avenue
                                           Apt 2212
                                           Charlotte, NC 28209
TeleData Technologies
7060 W Warm Springs Road #190
Las Vegas, NV 89113                        Thor Demik
                                           4242 Elm Ave
                                           Lyons, IL 60534
Tennessee Department of Revenue
500 Deaderick Street
Nashville, TN 37242                        Tilcomm Enterprise, LLC
                                           6678 South Avenue
                                           Union City, GA 30291
Tera IT Solution GmbH
Eschborner Landstra?e 42-50, 60489 Frank
Frankfurt,                                 Timothy Cypher
                                           4304 West Shamrock Lane
                                           Apt 3C
                                           McHenry, IL 60050
TMF Group                                      Upwork Global Inc.
Esentepe Mh. Ali Kaya Sk. Polat Center A       420 Montgomery Street
Ve B Blok. Apt.. No: 1/B 69 K:1 Sisli          San Francisco, CA 94104
Istanbul, 34394

                                               Utah State Tax Commission
TMF Group Hellas LTD                           PO Box 31400
62 Kifissias Avenue                            Salt Lake City, UT 84131-0400
Maroussi, 15125

                                               VECA Electric & Technologies, LLC
Town of Castle Rock                            5614 7th Avenue South PO Box 80467
PO Box 5332                                    Seattle, WA 98108
Denver, CO 80217-5332

                                               Venture Data Centre Services LTD
Trademark Entertainment LLC                    Basepoint Business Centre Bridge Road
5518 Nottinghamshire Lane                      Haywards Heath,
Westerville, OH 43081

                                               Vermont Department of Taxes
Transferwise FBO Signative Global LLC          133 State Street
135 Stone Creek Drive                          1st Floor
York, PA 17406                                 Montpelier, VT 05603


TransPerfect Translations International Inc.   Victor Reyes
1250 Broadway, 32nd Floor                      2558 Oceanside Road
New York, NY 10001                             Oceanside, NY 11572


Tyrone Johnson                                 Viper Advanced Network Services LLC.
6040 South Harper Avenue                       14910 Dogwood View Lane
Chicago, IL 60637                              Cypress, TX 77429


U.S. Information Systems, Inc.                 Virginia Department of Taxation
35 West Jefferson Ave.                         PO Box 26627
Pearl River, NY 10965                          Richmond, VA 23261-6627


Uni-Data & Communications, Inc.                VISSER&VISSER
65-21 Fresh Meadow Lane                        Weena 750 Unit 10.7
Flushing, NY 11365                             Rotterdam,


Uni-Tel Group LLC                              Washington State Department of Revenue
360 Main Street                                PO Box 47464
Suite 3                                        Olympia, WA 98504-7464
Matawan, NJ 7747

                                               West Virginia State Tax Department
Unlimited Sources LLC                          PO Box 229
129-06 131st Street                            Charleston, WV 25321-0229
South Ozone Park, NY 11420

                                               Westcoast Communication Services, Inc.
Upstage Technology Inc.                        6702 Benjamin Rd, Suite 600
94 Snowcap Rd                                  Tampa, FL 33634
Brampton, ON
Western Cedar Wholesale
7940 Leibrant Rd
Everson, WA 98247


Wilight telecoms Srl
Rue de la Cute 2b
Neuchtel,


William Burd
161 Madison Court
Holland, PA 18966


Wisconsin Department of Revenue
PO 8949
Madison, WI 53708-8949


WP Electric & Communications Inc.
14198 Albers Way
Chino, CA 91710


Zachary Barnum
401 North Church Street
Apt. 404
Charlotte, NC 28202


Zachary Mazen
2630 South Boulevard
Apt. 515
Charlotte, NC 28209
                             United States Bankruptcy Court
                              Southern District of New York




         Sitehands, Inc.
In re:                                                         Case No.

                                                               Chapter    7
                      Debtor(s)




                             Verification of Creditor Matrix



       The above-named Debtor(s) hereby verify that the attached list of creditors is
true and correct to the best of their knowledge.




               12/16/2020                       /s/ Ben Golden
Date:
                                                Signature of Individual signing on behalf of debtor

                                                Chief Financial Officer
                                                Position or relationship to debtor
     B2030 (Form 2030) (12/15)


                                      United States Bankruptcy Court
                                                             Southern District of New York
                                               __________________________________
     In re   Sitehands, Inc.

                                                                                                             Case No. _______________

    Debtor                                                                                                            7
                                                                                                              Chapter________________

                       DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR

    1. Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the
       above named debtor(s) and that compensation paid to me within one year before the filing of the
       petition in bankruptcy, or agreed to be paid to me, for services rendered or to be rendered on behalf of
       the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:

    FLAT FEE
          For legal services, I have agreed to accept . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
          Prior to the filing of this statement I have received. . . . . . . . . . . . . . . . . . . . . . . . $______________
          Balance Due. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . $______________
✔    RETAINER
                                                                                                                         25,000.00
          For legal services, I have agreed to accept a retainer of . . . . . . . . . . . . . . . . . . . . $______________
                                                                                                                         750.00
          The undersigned shall bill against the retainer at an hourly rate of . . . . . . . . . . . $______________
          [Or attach firm hourly rate schedule.] Debtor(s) have agreed to pay all Court
          approved fees and expenses exceeding the amount of the retainer.

    2. The source of the compensation paid to me was:
                 Debtor                                 Other (specify)

    3. The source of compensation to be paid to me is:
                 Debtor                                 Other (specify)        FTV IV, L.P.


    4.         I have not agreed to share the above-disclosed compensation with any other person unless they
         are members and associates of my law firm.

              I have agreed to share the above-disclosed compensation with a other person or persons who
    are not members or associates of my law firm. A copy of the Agreement, together with a list of the names
    of the people sharing the compensation is attached.
    5. In return of the above-disclosed fee, I have agreed to render legal service for all aspects of the
       bankruptcy case, including:
         a. Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining
            whether to file a petition in bankruptcy;
         b. Preparation and filing of any petition, schedules, statements of affairs and plan which may be
            required;
         c. Representation of the debtor at the meeting of creditors and confirmation hearing, and any
            adjourned hearings thereof;
 B2030 (Form 2030) (12/15)
     d. [Other provisions as needed]




6. By agreement with the debtor(s), the above-disclosed fee does not include the following services:
Our Services shall not include any litigation matter or defending any parties in adversary proceedings or depositions in the bankruptcy case, or any
action in other courts absent further agreement.
                                      CERTIFICATION
 I certify that the foregoing is a complete statement of any agreement or arrangement for
     payment to me for representation of the debtor(s) in this bankruptcy proceeding.

  12/16/2020                       /s/ Yann Geron, 2252609
_____________________             _________________________________________
Date                                    Signature of Attorney
                                   Geron Legal Advisors LLC
                                  _________________________________________
                                       ​Name of law firm
                                   370 Lexington Avenue
                                   1101
                                   New York, NY 10017
                                   (646) 560-3224
                                   ygeron@geronlegaladvisors.com
           WRITTEN CONSENT OF THE DIRECTORS OF SITEHANDS, INC.
        The undersigned (hereinafter referred to as the “Board”), being all of the members of the
Board of Directors of Sitehands, Inc., a Delaware corporation (the “Company”), waive the notice,
calling and holding of a meeting, and in lieu of such meeting, in accordance with the General
Corporation Law of the State of Delaware, do hereby consent to, adopt, authorize and approve the
following resolutions and the actions specified therein, and direct that this Written Consent be filed
with the minutes of the proceedings of the Board;
     WHEREAS, the Board has considered the financial and operational conditions of the
Company’s business;
        WHEREAS, the Board has reviewed, considered, and received the recommendation of
senior management of the Company and advice of the Company’s professionals and advisors with
respect to the options available to the Company, including the possibility of pursuing a bankruptcy
proceeding under Chapter 7 of Title 11 of the United States Code (the “Bankruptcy Code”);
          NOW, THEREFORE, BE IT RESOLVED, that after consideration of the alternatives
presented to it and the recommendations of senior management of the Company and the advice of
the Company’s professionals and advisors, the Board has determined in its business judgment that
it is in the best interest of the Company, its creditors, shareholders and other interested parties, and
stakeholders that a voluntary petition be filed by the Company under Chapter 7 of the Bankruptcy
Code in the United States Bankruptcy Court in a proper venue (the “Bankruptcy Petition”); and it
is
        FURTHER RESOLVED, that the members of the Board, and any other officer or person
designated and so authorized to act (collectively, the “Authorized Persons”) are, and each hereby
is, authorized, empowered and directed to (a) execute, verify and file on behalf of the Company
all documents necessary or appropriate in connection with the filing of said Bankruptcy Petition,
including, without limitation, all petitions, affidavits, declarations, schedules, statements of
financial affairs, lists, motions, applications, pleadings, and other papers or documents in
connection with the Bankruptcy Petition; (b) take and perform any and all actions deemed
necessary and proper to obtain such relief as authorized herein and in connection with the
Company’s Chapter 7 case; (c) appear as necessary at all bankruptcy proceedings on behalf of the
Company; and (d) pay all such expenses where necessary or appropriate in order to carry out fully
the intent and accomplish the purposes of the resolutions adopted herein; and it is
         FURTHER RESOLVED, that the Authorized Persons are, and each of them hereby is
authorized and directed to employ the law firm of Geron Legal Advisors LLC as lead bankruptcy
counsel (together with local counsel as may be needed) to assist the Company in filing for relief
under Chapter 7 of the Bankruptcy Code and in carrying out the Company’s duties under Chapter
7 of the Bankruptcy Code, and the officers of the Company are hereby authorized and directed to
execute retention agreements, pay retainers prior to, and immediately upon the bankruptcy case;
and it is
        FURTHER RESOLVED, that all instruments, agreements certificates, consents, waivers
or other documents heretofore executed and delivered (or caused to be executed and delivered)
and all acts lawfully done or actions lawfully taken by any officer in connection with the Chapter
7 case, or any further action to seek relief on behalf of the Company under Chapter 7 of the
Bankruptcy Code, or in connection with the Chapter 7 case, or any matter related thereto, be, and
hereby are, adopted, ratified, confirmed and approved in all respect as the acts and deeds of the
Company; and it is
        FURTHER RESOLVED, that the acts, actions and transactions heretofore taken by the
officers of the Company or Directors of the Company in the name of and on behalf of the Company
in furtherance of the purpose and intent of any or all of the foregoing resolutions, which acts,
actions and transactions would have been approved by the foregoing resolutions except that such
acts were taken before those resolutions were adopted, be, and hereby are, ratified, confirmed, and
approved in all aspects.
       IN WITNESS WHEREOF, the undersigned, being all of the members of the Board,
executed and delivered to the Company this Written Consent.
Dated: December 11, 2020


____________________________                                ____________________________
Bradford E. Bernstein                                       Andy Brown


____________________________                                ____________________________
Christopher Corrado                                         Lawrence Leibowitz


____________________________                                ____________________________
Richard Liu                                                 John P. Rosato
        FURTHER RESOLVED, that all instruments, agreements certificates, consents, waivers
or other documents heretofore executed and delivered (or caused to be executed and delivered)
and all acts lawfully done or actions lawfully taken by any officer in connection with the Chapter
7 case, or any further action to seek relief on behalf of the Company under Chapter 7 of the
Bankruptcy Code, or in connection with the Chapter 7 case, or any matter related thereto, be, and
hereby are, adopted, ratified, confirmed and approved in all respect as the acts and deeds of the
Company; and it is
        FURTHER RESOLVED, that the acts, actions and transactions heretofore taken by the
officers of the Company or Directors of the Company in the name of and on behalf of the Company
in furtherance of the purpose and intent of any or all of the foregoing resolutions, which acts,
actions and transactions would have been approved by the foregoing resolutions except that such
acts were taken before those resolutions were adopted, be, and hereby are, ratified, confirmed, and
approved in all aspects.
       IN WITNESS WHEREOF, the undersigned, being all of the members of the Board,
executed and delivered to the Company this Written Consent.
Dated: December 11, 2020


____________________________                                ____________________________
Bradford E. Bernstein                                       Andy Brown


____________________________                                ____________________________
Christopher Corrado                                         Lawrence Leibowitz


____________________________                                ____________________________
Richard Liu                                                 John P. Rosato
        FURTHER RESOLVED, that all instruments, agreements certificates, consents, waivers
or other documents heretofore executed and delivered (or caused to be executed and delivered)
and all acts lawfully done or actions lawfully taken by any officer in connection with the Chapter
7 case, or any further action to seek relief on behalf of the Company under Chapter 7 of the
Bankruptcy Code, or in connection with the Chapter 7 case, or any matter related thereto, be, and
hereby are, adopted, ratified, confirmed and approved in all respect as the acts and deeds of the
Company; and it is
        FURTHER RESOLVED, that the acts, actions and transactions heretofore taken by the
officers of the Company or Directors of the Company in the name of and on behalf of the Company
in furtherance of the purpose and intent of any or all of the foregoing resolutions, which acts,
actions and transactions would have been approved by the foregoing resolutions except that such
acts were taken before those resolutions were adopted, be, and hereby are, ratified, confirmed, and
approved in all aspects.
       IN WITNESS WHEREOF, the undersigned, being all of the members of the Board,
executed and delivered to the Company this Written Consent.
Dated: December 11, 2020


____________________________                                ____________________________
Bradford E. Bernstein                                       Andy Brown


____________________________                                ____________________________
Christopher Corrado                                         Lawrence Leibowitz


____________________________                                ____________________________
Richard Liu                                                 John P. Rosato
